Citation Nr: 1133616	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in relevant part, denied service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss in accordance with VA regulations.

2.  The Veteran's left ear hearing loss was incurred in, or caused by, his active service.

3.  The Veteran's tinnitus was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (West 2002 & Supp. 2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Regarding the Veteran's claim of entitlement to service connection for right ear hearing loss, the Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in December 2005 and March 2006 informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  In light of the denial of his service connection claim for right ear hearing loss, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, his identified private treatment records, and has afforded him a VA examination.  Moreover, the Board obtained an additional expert medical opinion in May 2011.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Entitlement to Service Connection

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of his active service.  He specifically contends that while on active duty in Vietnam, he was riding on a half-track when the vehicle struck a land mine.  He contends that he has had continuing problems with his ears since that time, and that he experiences a constant and pronounced ringing in his ears.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2010).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	A.  Hearing Loss

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, as discussed below, because there is insufficient evidence to indicate that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  

With respect to the first required element to establish service connection, current disability, the Veteran was afforded a VA audiological examination in April 2006.  Audiometric findings from that examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
0
5
LEFT
10
20
10
15
50

Additionally, the Veteran scored 98 percent for the right ear and 96 percent for the left ear on the Maryland CNC speech perception test.  

Regarding the Veteran's right ear hearing loss, the examiner noted that the Veteran's hearing of the right ear was considered to be within normal limits for VA purposes.  See 38 C.F.R. § 3.385 (2010).  The Board observes that in order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Where the Veteran was not found to currently have right ear hearing loss for VA purposes, service connection may not be granted, and the Board must deny that claim.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Regarding the Veteran's left ear hearing loss, the examiner diagnosed the Veteran with moderate sensorineural hearing loss of the left ear from 4000 through 8000 Hertz.  These audiometric findings establish that the Veteran currently suffers from left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010).  Accordingly, the Board finds that the first required element to establish service connection for left ear hearing loss has been met.  See Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, the Veteran's service treatment records (STRs) are devoid of evidence of treatment for, or complaints of, hearing loss.  Additionally, the Veteran's STRs reveal that he had normal hearing for VA purposes on his November 1968 separation examination.  The results of that audiological evaluation are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Board notes, however, that the Veteran received a Purple Heart Medal as a result of injuries sustained when the half-track he was riding on struck a land mine.  Based on this event and the era of the Veteran's service, where he was exposed to other military noise, such as M1 and M16 gunfire, without hearing protection, the Board will afford the Veteran the full benefit of the doubt and concede his exposure to acoustic trauma and hazardous noise while in service.  Accordingly, the second element of the Shedden/Caluza test has been met.  See Shedden/Caluza, supra.

With respect to the final element required to establish service connection, causal relationship, the first evidence in the record of the Veteran's hearing loss is found in a July 2000 private medical consultation, where the Veteran's physician, Thomas Parsley, M.D., noted that the Veteran had a slight decrease in hearing.  No audiometric findings were reported at that time.  No other reference to hearing loss is made in the Veteran's treatment records.

The Veteran was afforded the aforementioned VA audiological examination in April 2006.  In the examination repot, the examiner indicated that the Veteran denied having any occupational noise exposure.  Recreational noise exposure included hunting without ear protection.  The examiner additionally noted that the Veteran's military noise exposure consisted of the land mine explosion, as noted previously, flying on helicopters, and firing M1's and M16's.  After reviewing the results of the Veteran's audiometric findings, and diagnosing the Veteran with moderate sensorineural hearing loss from 4000 through 8000 Hertz, the examiner provided the opinion that it was not at least as likely as not that the Veteran's present left ear hearing loss was aggravated from noise exposure sustained while in service.  The examiner based her opinion on the Veteran's November 1968 separation examination, which revealed hearing within normal limits.  No further rationale was provided.

In his May 2007 VA Form 9, the Veteran contended that since the time that he experienced acoustic trauma during active service in Vietnam, he has had problems with his ears, including pronounced and constant ringing in his ears.  He also contended that he had not had any significant noise exposure since his separation from service.

In April 2011, the Board requested a medical expert opinion from a health care professional in VA's Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2010) (the Board may obtain a medical opinion from an appropriate health care professional in the VHA of VA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).  In May 2011, the VHA audiologist provided an opinion that the Veteran's left ear hearing loss was less likely as not caused by or a result of his in-service noise exposure.  The VHA audiologist similarly based her opinion on the Veteran's separation examination, which revealed normal pure tone hearing sensitivity.

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the Court has declared that, in adjudicating a claim, the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board acknowledges the medical opinions of record from the April 2006 VA examiner and the May 2011 VHA audiologist, which opine that the Veteran's left ear hearing loss is not related to his active service.  However, where these opinions rely primarily on an absence of documented hearing loss in the Veteran's STRs, the Board affords them minimal probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate if the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

Conversely, the Board finds the Veteran's report of a continuity of ear symptomatology since service to be credible and probative, and that it adds weight to his overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  In this regard, the Board notes that the Veteran is competent to report the symptoms of hearing problems.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr, 21 Vet. App. at 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno, 6 Vet. App. 465.  Given the nature of the Veteran's claimed disability and the fact that he is considered to be competent to report having experienced continuing relevant symptoms since experiencing acoustic trauma, the Board finds that there is reasonable evidence of a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the Board observes that the lack of documented hearing loss while in service is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court, in Hensley, 5 Vet. App. at 159-160, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010). 

Accordingly, after a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's exposure to acoustic trauma and military noise exposure, and his report of a continuity of ear symptomatology since service, are at least as persuasive as the medical opinions of record in determining the onset and etiology of his left ear hearing loss.  Accordingly, the Board finds that the final required element to establish service connection has been met.  See Shedden/Caluza, supra.

In summary, the Board finds that the Veteran meets all of the elements required for service connection for left ear hearing loss.  He currently has left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2010).  He was exposed to acoustic trauma and hazardous noise levels during his active service, and he has competently and credible reported that he has had ear symptomatology since experiencing acoustic trauma in service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for left ear hearing loss is granted.

As the Veteran does not currently have right ear hearing loss for VA purposes, his claim for service connection for right ear hearing loss is denied.  See 38 C.F.R. § 3.385 (2010); Rabideau, 2 Vet. App. at 143.

	B.  Tinnitus

With respect to the first required element to establish service connection for tinnitus, current disability, at his April 2006 VA examination, the VA examiner noted that the Veteran had bilateral, periodic tinnitus.  As the Board observes that the Veteran is competent to report the symptoms of bilateral tinnitus, the Board finds that he meets the first required element to establish service connection for tinnitus.  See Barr, 21 Vet. App. at 307-08 (2007); see also Shedden/Caluza, supra.  

With respect to the second required element to establish service connection, in-service disease or injury, again the Veteran's STRs are devoid of any reference to, complaint of, or treatment for tinnitus during active service.  However, as previously noted, the Board has conceded the Veteran's exposure to acoustic trauma as a result of the in-service incident where his half-track struck a land mine.  Accordingly, the second element of the Shedden/Caluza test has been met. 

With respect to the final element required to establish service connection, causal relationship, the Veteran reported on his VA Form 9 that he had experienced a pronounced and constant ringing in his ears since the time of his acoustic trauma in service.  He reported to the April 2006 VA examiner that he experiences symptoms of tinnitus approximately once a month.  However, the VA examiner provided the opinion that the Veteran's tinnitus was not at least as likely as not caused from hearing loss from service noise exposure.  The examiner based her opinion on the fact that the Veteran did not file a claim for tinnitus until 37 years after his separation from service, and the fact that his hearing was considered to be within normal limits bilaterally at discharge.  

In April 2011, the Board also requested a medical opinion from a health care professional in the VHA regarding the etiology of the Veteran's tinnitus.  
See 38 C.F.R. § 20.901(a) (2010).  In May 2011, the VHA audiologist provided the opinion that it was at least as less likely that the Veteran's tinnitus had its clinical onset during his active service or is related to his in-service noise exposure.  The audiologist based her opinion on the fact that the Veteran reported an onset of tinnitus following the November 1968 incident when his vehicle struck a land mine.  

Again, the Board notes its charge to assess the credibility and weight given to evidence.  See Madden, 125 F.3d at 1481; Wensch, 15 Vet. App at 367.  Moreover, the Board notes that it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Accordingly, because the April 2006 VA examiner relies primarily on a lack of evidence of hearing loss in the Veteran's STRs and a delay in the filing of his claim, the Board affords minimal probative value to the examiner's opinion.  See Dalton, 21 Vet. App. 23.  Conversely, the Board finds that the May 2011 medical opinion of the VHA audiologist is more probative as to the etiology of the Veteran's tinnitus.  The opinion, taking into account the Veteran's competent lay statements, describes the Veteran's hearing loss as being consistent with acoustic trauma and military noise exposure.  Accordingly, the Board finds that the May 2011 opinion of the VHA audiologist satisfies the final element required to establish service connection.  See Shedden/Caluza, supra.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's tinnitus was caused by his in-service acoustic trauma and noise exposure.  He currently has tinnitus, he was exposed to acoustic trauma and hazardous noise levels during his active service, and an adequate medical opinion links his tinnitus to his active service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for tinnitus is granted.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


